Title: To George Washington from Samuel Powel, 12 December 1787
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia Decr 12. 1787

I had, this Day, the Pleasure of your very obliging Letter, for which I return you my best Thanks.
The important Question is at length decided and Pennsylvania has had Virtue enough to adopt the proposed fœderal Constitution by a Majority of Forty Six against Twenty Three. On this Event I sincerely felicitate my Country, & trust that her Example will be followed by the other States. So fœderal are we that an Invitation has been handed to the Convention, signed by the Landholders of Philadelphia County, offering the said County as the Seat of the future Government. This Measure was taken at a very respectable Meeting.
All Ranks of People here rejoice in the Event of this Evenings Deliberations, which was proclaimed thro’ the City by repeated Shouts & Huzzas. The Convention will sign the Ratification Tomorrow Morning.
New Jersey will, probably adopt the Constitution this Week, & Massachusetts next Month. I think & hope it will be generally accepted.
Mrs Powel did herself the Honor of writing to Mrs Washington Yesterday, & also sent her little Commission to the Care of Col. Fitzgerald at Alexandria. I beg the Favor of you to present me, most respectfully to all the good Family, & to believe that I am, unfeignedly, dear Sir Your very affect. humble Servt

Samuel Powel

